Case 1:92-cv-02132-GBD Document 242

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee ee eee eee Xx
GRUBBS et al., .
Plaintiffs, 2
-against- :
BROWN et al., :
Defendants. :

bocce eee ee eee eee eee eee x

GEORGE B. DANIELS, District Judge:

Filed 11/16/20 Pageiof1

 

 

    

| eRe
EMO g aye

 

ORDER

92 Civ. 2132 (GBD)

The November 17, 2020 initial conference is adjourned to December 1, 2020 at 9:30 a.m.

Dated: November 16, 2020
New York, New York

SO ORDERED.

Gast. B Dorak

 

B. DANIELS

enn STATES DISTRICT JUDGE

 

 
